DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 21-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a tempered water supply system” in unclear if applicant is referring to the previously introduced “a water supply system” or another supply; and the limitation “a building” is introduced twice in the claim and it is unclear if applicant is referring to the same building or another. 
Regarding claim 12, the limitation “the inlet” has insufficient antecedent basis for this limitation in the claim, as it is not clear if applicant is referring to the previously introduced “1MF inlet”; the limitation “the first outlet” has insufficient antecedent basis for this limitation in the claim, as it is not clear if applicant is referring to the previously introduced “first 1MF outlet”; and the limitation “the second outlet” has insufficient antecedent basis for this limitation in the claim, as it is not clear if applicant is referring to the previously introduced “second 1MF outlet”.
Regarding claim 21, the limitation “a tempered water supply system” in unclear if applicant is referring to the previously introduced “a water supply system” or another supply; the limitation “a building” is introduced twice in the claim and it is unclear if applicant is referring to the same building or another; and the phrase “said first actuatable valve being actuatable to a first position in which the 1MF inlet is in fluid communication with the first 1MF inlet is in fluid communication with the second 1MF outlet” is unclear what the applicant is referring to as it appears the phrase is incomplete. 
Allowable Subject Matter
Claims 1-15, 21-23, and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753